DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-02-07 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-02-07. Claims 1-2, 4, 6-10, 12-18, 25-26 are pending, following Applicant's cancellation of claims 3, 5, 11, 19-24. Claims 1, 9, 17 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20170223031 to Gu et al. (hereinafter "Gu '031") in view of U.S. Publication 20200019455 to Wolfson et al. (hereinafter "Wolfson '455")) does not disclose, with respect to claim 1, during creation of a backup snapshot, redirecting the in-progress backup operation from a first remote destination to a second remote destination responsive to detecting a condition affecting the reliability of the first remote destination in the recited context.  Rather, Gu '031 discloses changing an ongoing backup destination and policy based on hazardous conditions detected at the source of backup data.  [Gu '031 ¶ 0025, 0031, 0038-0042, 0047-0048, 077].  To this, Wolfson '455 adds failing over to a different remote data center when a condition is detected that affects the reliability of a current remote data center [Wolfson '455 ¶ 0036-0041, 0057].  However, Wolfson '455 does not discuss redirecting the remaining portion of an in-progress backup snapshot.  Instead, 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 9, 17, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2, 4, 6-8, 10, 12-16, 18, 25-26 are allowed in view of their respective dependence from claims 1, 9, 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494